          Case 4:17-cr-00181-DCN Document 541 Filed 12/17/20 Page 1 of 4




                        UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF IDAHO


  UNITED STATES OF AMERICA,
                                                Case No. 4:17-cr-00181-DCN
                      Plaintiff,
                                                MEMORANDUM DECISION AND
           v.                                   ORDER

  ALEXIS HERNANDEZ,

                      Defendant.


                                   I. INTRODUCTION

      Pending before the Court is Alexis Hernandez’ Motion to Request an Extension to

File a Motion Pursuant to 28 U.S.C. § 2255. Dkt. 540. No response has been filed by the

Government. For the reasons outlined below, the Court finds good cause to GRANT the

motion.

                                   II. BACKGROUND

      On October 22, 2019, Hernandez was sentenced to 46 months incarceration

followed by 5 years of supervised release for the crime of possession with intent to

distribute a controlled substance, in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(A). A

Judgment was also entered on that same day. Hernandez’ time to file an appeal ran on

November 5, 2019.




MEMORANDUM DECISION AND ORDER - 1
        Case 4:17-cr-00181-DCN Document 541 Filed 12/17/20 Page 2 of 4




                                III. LEGAL STANDARD

       Section 2255 provides that a defendant may file a motion for relief from a judgment

of conviction within one year of the latest of:

   (1) the date on which the judgment of conviction becomes final;

   (2) the date on which the impediment to making a motion created by governmental
       action in violation of the Constitution or laws of the United States is removed, if the
       movant was prevented from making a motion by such governmental action;

   (3) the date on which the right asserted was initially recognized by the Supreme Court,
       if that right has been newly recognized by the Supreme Court and made
       retroactively applicable to cases on collateral review; or

   (4) the date on which the facts supporting the claim or claims presented could have
       been discovered through the exercise of due diligence.

28 U.S.C. § 2255(f). A judgment of conviction becomes final when the Supreme Court

“affirms [the] conviction on the merits on direct review or denies a petition for a writ of

certiorari, or when the time for filing a certiorari petition expires.” Clay v. United States,

537 U.S. 522, 527, 123 S.Ct. 1072, 155 L.Ed.2d 88 (2003).

                                    IV. DISCUSSION

       Hernandez contends that he cannot meet the deadline to file his § 2255 Motion

because the Bureau of Prison facility where he is housed (Big Spring Correctional Center)

has refused to give him legal paperwork mailed to him by family members. Documents

submitted by Hernandez in support of his motion show that he has been inquiring about his

legal paperwork since on or about July 28, 2020. Hernandez seeks an extension of 60 days

to file his § 2255 Motion. This, given the circumstances, does not seem like an

unreasonable request. The Constitution requires prisons and jails to provide prisoners with



MEMORANDUM DECISION AND ORDER - 2
        Case 4:17-cr-00181-DCN Document 541 Filed 12/17/20 Page 3 of 4




reasonable access to the courts. Lewis v. Casey, 518 U.S. 343, 350, 116 S.Ct. 2174, 135

L.Ed.2d 606 (1996). While there is no constitutionally mandated means by which prisons

must provide access, at a minimum, prisons must provide prisoners the resources they need

to “attack their sentences, directly or collaterally, and … to challenge the conditions of

their confinement.” Lewis, 518 U.S. at 355, 116 S.Ct. 2174.

       However, most Circuits who have been faced with the question of whether under

Article III they can hear motions for extension of time to file § 2255 motions unless the

defendant files a § 2255 motion with the motion for extension of time, have held that the

federal courts lack subject matter jurisdiction. United States v. Marin-Torres, 430 F. Supp.

3d 736, 739 (D. Or. 2020) (citing United States v. Leon, 203 F.3d 162, 164 (2d Cir.

2000) (per curiam); United States v. Hernandez, 431 F. App’x 813, 814 (11th Cir.

2011); United States v. White, 257 F. App’x 608, 609 (4th Cir. 2007); United States v.

McFarland, 125 F. App’x 573, 574 (5th Cir. 2005); United States v. Moore, 56 F. App’x

686, 687 (6th Cir. 2003)). Only the Third Circuit has held that district courts have

jurisdiction to hear this type of motion. See United States v. Thomas, 713 F.3d 165, 169

(3d Cir. 2013). This Court is persuaded by the reasoning and consensus among most of the

Circuits and holds that because Defendant has not filed a § 2255 motion, the Court lacks

subject matter jurisdiction to grant Hernandez an extension of time.

///
///
///
///



MEMORANDUM DECISION AND ORDER - 3
      Case 4:17-cr-00181-DCN Document 541 Filed 12/17/20 Page 4 of 4




                                  IV. ORDER

    IT IS HEREBY ORDERED that:

    1. Alexis Hernandez’ Motion to Request an Extension to File a Motion Pursuant to

       28 U.S.C. § 2255 (Dkt. 540) is DISMISSED for lack of jurisdiction.

                                           DATED: December 17, 2020


                                           _________________________
                                           David C. Nye
                                           Chief U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 4
